Citation Nr: 0408865	
Decision Date: 04/06/04    Archive Date: 04/16/04

DOCKET NO.  03-08 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for a 
heart disorder.   
 
2.  Entitlement to a higher (compensable) rating for scars of 
the left forearm, chest, and left leg.  


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel








INTRODUCTION

The veteran had verified active service from July 1984 to 
July 2001.  He also had some earlier active service, the 
dates of which have not been verified.

This case comes before the Board of Veterans' Appeals (Board) 
from a June 2002 RO rating decision which granted service 
connection and a 10 percent rating for a heart disorder 
(status post coronary artery bypass graft), and granted 
service connection and a noncompensable rating for scars of 
the left forearm, chest, and left leg (the scars are 
residuals of surgical procedures during the heart bypass 
operation).  The veteran appeals for higher ratings for the 
heart disorder and the skin scars.  He requested a Board 
hearing but withdrew such request in November 2003.  


REMAND

The Board finds that there is a further VA duty to assist the 
veteran with his claims for higher ratings for a heart 
disorder and skin scars.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The veteran's final service separation document, DD Form 214, 
shows he was released from active duty in the Navy at the end 
of July 2001, at which point he retired based on completion 
of about 20 years of active duty.  The RO has not verified 
all dates of service, and it should do so.

Service medical records show that in November 1999 the 
veteran had a heart attack, and in December 1999 he underwent 
coronary artery bypass surgery for heart disease.  

The veteran was last afforded a VA medical examination in May 
2002, but this did not include all information necessary for 
rating the heart disease or the skin scars from the heart 
bypass operation.  The rating criteria for heart disease are 
essentially the same under 38 C.F.R. § 4.104, Diagnostic Code 
7006 (myocardial infarction) and Diagnostic Code 7017 
(coronary bypass surgery).  The VA examination did not 
provide all findings needed for rating the heart condition 
under these codes, such as the METs (metabolic equivalent 
units) level.  The VA examination also did not include all 
findings necessary for rating the skin scars which resulted 
from the heart bypass procedures.   See diagnostic codes at 
38 C.F.R. § 4.118 concerning skin scars.  In view of this, 
another VA examination is warranted, and any additional post-
service medical records should be obtained.

Accordingly, the case is remanded for the following:  

1.  The RO should verify the dates of the 
veteran's active duty which took place 
prior to the period of July 1984 to July 
2001.

2.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have treated him, since his 
July 2001 release from active duty, for 
heart problems and for any problems 
related to scars of the left forearm, 
chest, and left leg.  The RO should then 
obtain copies of the related medical 
records.  

3.  The RO should have the veteran undergo 
a VA cardiovascular examination to 
determine the severity of his service-
connected heart disorder (status post 
coronary artery bypass graft).  The claims 
folder should be provided to and reviewed 
by the examiner.  All signs and symptoms 
necessary for rating the veteran's heart 
disorder under Diagnostic Codes 7006 and 
7017, should be reported in detail, such 
as the level of METs.  There should be 
exercise testing for METs, but if this 
cannot be done due to medical reasons, 
then the examiner should provide an 
estimation of the METs level.  

4.  The RO should also have the veteran 
undergo a VA skin examination to determine 
the severity of scars of the left forearm, 
chest, and left leg (such scars being the 
result of procedures for heart bypass 
surgery).  The claims folder should be 
provided to and reviewed by the examiner.  
All signs and symptoms necessary for 
rating the scars under the old and new 
scar rating criteria of 38 C.F.R. § 4.118 
should be reported in detail.  

5.  Thereafter, the RO should review the 
claims for higher ratings for a heart 
disorder and for scars of the left 
forearm, chest, and left leg.  If the 
claims are denied, the RO should issue a 
supplemental statement of the case to the 
veteran, and he should be given an 
opportunity to respond, before the case is 
returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



	                  
_________________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


